On January 15, 1997, the Court found the defendant in violation of the conditions of his suspended sentences and it is the judgment of the Court that defendant’s prior suspended sentences are hereby revoked and that the defendant be and he is hereby sentenced to a term of five (5) years on each count in Montana State Prison at Deer Lodge, Montana. The sentences shall run consecutively with each other. Due to the defendant’s failure to comply with the terms and conditions of his suspended sentences while under the supervision of the Department of Probation and Parole, the Court finds that he is not entitled to receive, and shall not receive, credit for any elapsed time between the date of his conviction and the date of this Order, except that he shall receive credit from June 28, 1995, through January 5, 1996; from May 11, 1996, through June 24,1996; and from October 30,1996, through date of sentencing, January 15,1996, for three hundred fifteen (315) days jail time which he has previously served.
On May 8,1997, the Defendant’s application for review of that sentence was heard by the Sentence Review Division of the Montana Supreme Court.
The Defendant was present and proceeded Pro Se. The state was represented by Josh Van de Wetering, Deputy County Attorney of Missoula County.
Before hearing the application, the Defendant was advised that the Sentence Review Division has the authority not only to reduce the sentence or affirm it, but also to increase it. The defendant was further advised that there is no appeal from a decision of the Sentence Review Division. The defendant acknowledged that he understood this and stated that he wished to proceed.
Rule 17 of the Rules of the Sentence Review Division provides: "The sentence imposed by the District Court is presumed correct, and the sentence will not be reduced or increased unless it is deemed clearly inadequate or excessive." (Section 45-18-904(3), MCA.) The Division finds that the reasons advanced for modification are insufficient to hold that the sentence imposed by the District Court is inadequate or excessive.
After careful consideration, it is the unanimous decision of the Sentence Review Division that the sentence shall be affirmed.
Done in open Court this 8th day of May, 1997.
*55DATED this 13th day of June, 1997.
Chairman, Hon. Jeffrey M. Sherlock, Member, Hon. Wm. Neis Swandal and Member, Hon. Robert Boyd.
The Sentence Review Board wishes to thank Wade A. McNaught for representing himself in this matter and also Josh Van de Wetering, Deputy County Attorney from Missoula County, for representing the State.